DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 5/22/2022, with respect to claims 1-4 have been fully considered and are persuasive.  The obviousness type double patenting rejections of claims 1-4 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The issue here is clear. The Applicant has provided two (2) claim sets-the “clean” set and the “marked up” set. That part is fine. However, these two claim sets differ in fundamental ways. In the “marked up” claim set, claims 1, 2 and 10 are independent. Claim 3 is properly multiply dependent. Claims 6-9 are improperly multiple dependent, as claims 6-9, as written, all dependent from prior multiple dependent claims. In the “clean” claim set, claims 1, 2 and 3 are written as independent, claims 4-5 and 7-8 are written as properly multiply dependent, claims 6 is improperly multiply dependent as claim 6 depends from prior multiply dependent claims 1-5, and claims 9-10 are missing from the claim set entirely. Even assuming arguendo that these multiple dependency issues did not exist in both claim sets (but of course, they do), the examiner would have no idea which claim set the Applicant intends for the examiner to examine. As such, due to the massive differences between the two provided claim sets, and the impossibility of determining which is the ‘intended claim set’, these claims must be rejected under 35 USC 112 second paragraph.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1-2, the only prior outstanding rejections were obviousness type double patenting rejections to US Patent Application Number 16/067134. As these claims differ for at least the reasons provided by the Applicant in the “Remarks” filed 5/22/2022, these rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881